DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 05/02/2022 in response to the Non-Final Rejection mailed on 02/01/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 24 is cancelled.
4.	New claim 26 is added.
5.	Claims 1-5, 7-8, 10-15, 17-23, and 26 are pending.
6.	Applicant’s remarks filed on 05/02/2022 in response to the Non-Final Rejection mailed on 02/01/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Priority
7.	The examiner maintains the position that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed applications 62/620310, 62/482856, and 62/467548, filed on 01/22/2018, 04/07/2017, and 03/06/2017, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, the breadth of the claims of a composition for in vitro transcription and translation, comprising: a treated cell lysate derived from a host cell; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling diphosphate; and an engineered propeptide operably linked to a stabilizing domain are not adequately supported in the above prior-filed applications.   Support for these limitations can be first found in the PCT application PCT/US2018/021146, filed on 03/06/2018.  In this regard, in order to determine a priority date for prior art purposes, the date of the filing of the PCT application on 03/06/2018 will be used as the priority date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the amended pending claims are entitled to the priority dates of the provisional applications 62/620310, 62/482856, and 62/467548, filed on 01/22/2018, 04/07/2017, and 03/06/2017, respectively.
	This argument is found to be not persuasive because breadth of the claims encompass any cell lysate from any host cell as well as any supplement, and propeptide.  While it is acknowledged that the provisional applications have support for a cell free system from Actinomycetes, Streptomyces, Salinispora, Saccharopolyspora, Rhodococcus, or Micromonspora, there is no apparent support for the full breadth of host cells, supplements, and propeptides as encompassed by the claims.
Claim Rejections - 35 USC § 112(b)
8.	The rejection of claims 1-5, 7-8, 10-15, and 18-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for recitations of the phrases “such as” and “preferably” is withdrawn in view of applicants’ amendment to the claims.
9.	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims to remove the phrase “engineered genetic circuit”.
10.	The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims to remove the phrase “e.g.”.
11.	The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims to cancel claim 24.
12.	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for recitations of the phrase “preferably” is maintained for the reasons of record and the reasons set forth below.  
Regarding claim 17, the phrase “preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants contend that the claims have been amended to remove the term and therefore obviates the rejection.
This argument is found to be not persuasive for the reasons set forth above.
13.	Claim 19 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “A method of synthesizing a propeptide in vitro, by the composition described in claim 1”.   In the instant case, claim 19 fails to set forth any active steps in order to perform the method.  As such, the metes and bounds upon which patent protection is sought cannot be ascertained from the claims.  It is suggested that applicants’ clarify the meaning of the claims.
14.	The rejection of claims 2, 20, and 21 under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “substantially” is maintained for the reasons of record and the reasons set forth below.  
Regarding claims 2, 20, and 21, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree “free of proteases” is intended to be encompassed by the term “substantially”.  It is suggested that applicants clarify the meaning of the claims.
RESPONSE TO REMARKS:  The examiner has reviewed applicants’ remarks filed on 05/02/2022 and found no traversal for the above rejection.  Accordingly, the rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 112(a)
15.	The written description rejection of claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claim 24.
16.	The scope of enablement rejection of claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claim 24.
17.	The written description rejection of claims 1-5, 7-8, 10-15, and 17-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 26, which is necessitated by applicants’ amendment to the claims.
	Claims 1-5, 7-8, 10-15, 17-23, and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claims 1-5, 7-8, 10-15, 17-18, and 26 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from a host cell; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	As amended, claims 19-23 are drawn to methods of synthesizing a propeptide in vitro, comprising:  providing the composition of claim 1; and expressing the engineered propeptide in the composition.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	While the specification discloses E. coli based PURExpress and TX-TL systems which is further evidenced in the prior art as evidenced by Shimizu et al. (Nature Biotechnology, 2001; cited on IDS filed on 07/08/2021), Sun et al. (Journal of Visualized Experiments, 2013; cited on IDS filed on 07/08/2021), and Culler et al. (WO 2017/031399 A1; cited on IDS filed on 07/08/2021), the disclosure fails to provide any other example by structure or drawing that represents the genus of compositions for in vitro transcription and translation from any treated cell lysate and any supplements for gene expression as encompassed by the claims.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of a compositions for in vitro transcription and translation to represent the genus is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of in vitro transcription and translation systems, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus.  Applicants contend that TX-TL system is a representative system for the genus covered by the currently pending claims.
	This argument is found to be not persuasive because MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of supplements for gene expression and host cells is highly variant and not limited to those species disclosed in the specification and includes any number of supplements and host cells that can be combined to work together in an in vitro manner for proper transcription and translation.  The specification fails to adequately describe a representative number of species within the broad genus of host cells and supplements as encompassed by the claims that exhibit the desired activity.  As such, the claims fail to meet the written description requirement as set forth in 35 U.S.C. 112(a).
18.	The scope of enablement rejection 1-5, 7-8, 10-15, and 17-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 26, which is necessitated by applicants’ amendment to the claims.
	Claims 1-5, 7-8, 10-15, 17-23, and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for a E. coli based PURE or TX-TL transcription and translation system, does not reasonably provide enablement for all improvements to a cell-free apparatus for biosynthesizing polypeptides as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  As amended, claims 1-5, 7-8, 10-15, 17-18, and 26 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from a host cell; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	As amended, claims 19-23 are drawn to methods of synthesizing a propeptide in vitro, comprising:  providing the composition of claim 1; and expressing the engineered propeptide in the composition.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  As noted above, the structure of the claimed compositions and methods of using said compositions is unlimited.  E. coli based PURExpress and TX-TL systems were known in the prior art as evidenced by Shimizu et al. (Nature Biotechnology, 2001; cited on IDS filed on 07/08/2021), Sun et al. (Journal of Visualized Experiments, 2013; cited on IDS filed on 07/08/2021), and Culler et al. (WO 2017/031399 A1; cited on IDS filed on 07/08/2021)
F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of compositions for in vitro transcription and translation, i.e. E. coli based PURExpress and TX-TL systems for cell-free expression of polypeptides.  Other than the above examples, the specification fails to disclose any other examples of any in vitro transcription and translation based on any organism and any other supplements for gene expression of any peptide.  Moreover, the specification fails to provide guidance regarding modification(s) to the composition the results in the desired function. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:   Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the E. coli system reported in the specification is a representative system for the other members of the genus encompassed by the claims, and a person of ordinary skill in the art would know that based on the examples provided in the specification, the claimed genus could be used without undue experimentation.  
	This argument is found to be not persuasive because the genus of host cells in combination with any supplements for gene expression that can work in combination for in vitro transcription and translation that are encompassed by the claims is not limited to those examples disclosed in the specification and includes any polypeptide of any mutation.  There is no disclosure regarding the combination of host cells and supplements out of the infinite combinations that results in the desired function.  Accordingly, the amount of experimentation one of ordinary skill in the art would have to practice to make and test each combination would be unnecessarily undue.
Claim Rejections - 35 USC § 102
19.	The rejection of claims 18 and 24 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) is withdrawn in view of applicants’ amendment to claim 18 to recite “in the range of 0.1% (w/v) – 0.2% (w/v) and amendment to cancel claim 24.
20.	The rejection of claims 1-3, 7-8, 11-15, 17, 19-21, and 23 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
21.	As amended, claims 1-5, 7-8, 10-15, 17-18, and 26 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from a host cell; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain.  
	As amended, claim 19 is drawn to a method of synthesizing a propeptide in vitro, by the composition described in claim 1.
	As amended, claims 20-21 and 23 are drawn to a method of preparing a composition for in vitro transcription and translation, comprising providing a composition comprising a treated cell lysate derived from a host cell; a plurality of supplements for gene expression; and an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate, determining that the composition is substantially free of proteases, providing an engineered nucleic acid to encode a propeptide; and expressing the propeptide in the composition.
22.	With respect to claim 1, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	With respect to claim 2, Culler et al. teach the composition wherein the cell lysate is substantially free of protease by addition of protease inhibitor cocktail [see p. 7, top].
	With respect to claim 3, Culler et al. teach the composition wherein the plurality of supplements include reagents for transcription and translation including non-canonical amino acids [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15; Example 6; Figure 13].
	With respect to claim 7, Culler et al. teach the composition wherein the engineered propeptide contains a modification to resist proteolysis such as post-translation modifications and non-canonical amino acids [see Abstract; p. 2-5; p. 12; p. 15; p. 75, lines 20-28; p. 85, lines 9-15; Example 6; Figure 13].
	With respect to claim 8, Culler et al. teach the composition further comprising an engineered nucleic acid such as DNA or mRNA for expressing the propeptide [see p. 9].
	With respect to claim 11, Culler et al. teach the composition is designed to produce a natural product [see p. 10 bottom to top pf p. 11].
	With respect to claim 12, Culler et al. teach the composition further comprising one or more enzymes for modifying the natural product to produce a modified variant thereof [see p. 7-11].
	With respect to claim 13, Culler et al. teach the composition wherein at least a portion of the one or more enzymes are provided in the cell lysate [see p. 2-11].
	With respect to claim 14, Culler et al. teach the composition further comprising an enzyme encoding natural produce or natural product analog synthesizing operon or biosynthetic gene cluster [see p. 7, lines 19-p. 9 lines 1-3].
	With respect to claim 15, Culler et al. teach the composition wherein the natural product is further modified outside of the composition to produce a modified variant thereof [see p. 2-11].
	With respect to claim 17, Culler et al. teach the composition wherein the engineered nucleic acid is derived from a microbiome [see p. 2-11].
	With respect to claim 19, Culler et al. teach a method for synthesizing a propeptide comprising providing a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) and expressing the engineered propeptide in the composition [see Abstract; p. 2-11; p. 75, lines 20-28; p. 85, lines 9-15].
	With respect to claim 20, Culler et al. teach a method for preparing a composition for in vitro transcription and translation comprising providing a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain), wherein the cell lysate is substantially free of protease by addition of protease inhibitor cocktail [see p. 7, top], providing an engineered nucleic acid such as DNA or mRNA for expressing the propeptide [see p. 9].  and expressing the engineered propeptide in the composition [see Abstract; p. 2-11; p. 75, lines 20-28; p. 85, lines 9-15].
	With respect to claim 21, Culler et al. teach the method wherein the composition is substantially free of proteases [see p. 7, top].  Although Culler et al. does not teach wherein the composition is free of proteases due to the presence of an unstructured peptide at no less than 0.1 mg/ml concentration to competitively deplete proteases, this limitation is a product by process limitation and MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  In the instant case, the composition of Culler et al. would inherently be the same product as the claimed product of substantially free of proteases.
	With respect to claim 23, Culler et al. teach the method wherein the cell lysate is derived from Clostridium acetobutylicum or HeLa cells [see p. 41, bottom; p. 43, line 21].
	RESPONSE TO REMARKS:  Beginning on p. 8 of applicants’ remarks, applicants contend that the engineered propeptide of the invention is operably linked to a stabilizing domain and that Culler’s disclosure of labeling agents or affinity tags is not a disclosure of the limitation of a “stabilizing domain” as claimed.  Furthermore, applicants contend that Culler’s disclosure of the addition of protease inhibitors to the cell lysate is not indicative of a lysate that is substantially free of protease.
	These arguments are found to be not persuasive because the claims are given their broadest and reasonable interpretation consistent with what is in the specification and how the term is used in the art.  In the instant case, paragraph 0104 of the specification as filed states that the “stabilizing domain” prevents degradation, promotes solubility, and aid purification.  Accordingly, teaching of an affinity tag in Culler is consistent with applicant’s disclosure of a “stabilizing domain” as one of ordinary skill in the art is aware that an affinity tag for fusion proteins are added for the benefit of aiding purification.  
	Regarding applicants’ remarks that the addition of protease inhibitors to the cell lysate is not indicative of a lysate that is substantially free of protease, this argument is found to be not persuasive because the claims recite that the lysate is substantially free of protease and is not limited to no protease at all over even the presence of a protease.  The claims can also be reasonably interpreted as encompassing protease activity, of which the presence of protease inhibitors would limit the activity of any protease that is present in the lysate.  
Claim Rejections - 35 USC § 103
23.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Fan et al. (US Patent Application Publication 2012/0238496 A1; cited on IDS filed on 07/08/2021) is maintained for the reasons of record and the reasons set forth below.  
24.	With respect to claim 4, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	However, Culler et al. does not teach the composition of claim 4 wherein the stabilizing domain is linked to the propeptide via linker.
	Fan et al. teach fusion proteins comprising Gly and Ser linkers [see paragraphs 0020-0038] that do not affect the overall folding of the domains they connect [see paragraph 0048].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Culler et al. and Fan et al. to include a linker between the propeptide and tags of Culler et al. because Culler et al. teach propeptides linked to a stabilizing domain.  Fan et al. teach Gly and Ser linkers for connecting peptides and protein fusions.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Culler et al. and Fan et al. because Fan et al. acknowledges the use of linkers for the connecting peptides and protein fusions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicants contend that Fan et al. does not remedy the deficiency of Culler.
	This argument is found to be not persuasive for the reasons set forth above regarding Culler.
25.	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 26 and to incorporate claim 18, which is necessitated by applicants’ amendment to the claims.
	Claims 5, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021).
26.	With respect to claim 5, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	With respect to claim 18, Culler et al. teach the composition further comprising a crowding agent in the form of polyethylene glycol [see p. 6, top].
	With respect to claim 26, Culler et al. teach the composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	However, Culler et al. does not teach the composition of claim 5 wherein the engineered propeptide contains one or more protease sites that allow the stabilizing domain to be cleaved away; the composition of claim 18, wherein the crowding agent is in the range of 0.1% (w/v) – 0.2% (w/v); and the composition of claim 26, wherein the tag is selected from the group consisting of FLASH/REASH sites, MBP, NusA, GST, His6, CBP, FLAG, HA, HBH, Myc, S-tag, SUMO, TAP, TRX, and V5.
	Wang et al. teach fusion proteins comprising a tag linked to a second domain such as a protein wherein the link contains a protease site for TEV protease cleavage to remove the tag from the protein fusion [see Abstract; paragraphs 0008-0012].  Wang et al. further teach that these cleavage sites are useful for removing common tags used in fusion proteins such as NusA, MBP, GST, Trx, CBP, or His6 [see paragraph 0045].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Culler et al. and Wang et al. to include a protease cleavage domain for removing the stabilizing domain or tag of Culler et al. because Culler et al. teach propeptides linked to a stabilizing domain.  Wang et al. teach fusion proteins comprising a tag such as NusA, MBP, GST, Trx, CBP, or His6 linked to a second domain such as a protein wherein the link contains a protease site for TEV protease cleavage to remove the tag from the protein fusion.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Culler et al. and Wang et al. in order to remove the stabilizing domain via the protease cleavage site of Wang et al. in order to remove the stabilizing domain once the propeptide is purified in order to obtain the desired purified product.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although the combination of Culler et al. and Wang et al. do not explicitly teach wherein the polyethlylene glycol in the range of 0.1% - 0.2 % (w/v), MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the amount of polyethylene glycol additive in the compositions of Culler et al. in order to maximize protein stability and activity.  
	RESPONSE TO REMARKS:  RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicants contend that Wang et al. does not remedy the deficiency of Culler.
	This argument is found to be not persuasive for the reasons set forth above regarding Culler.
After Final Consideration Program 2.0
27.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
28.	Status of the claims:
	Claims 1-5, 7-8, 10-15, 17-23, and 26 are pending.
	Claims 1-5, 7-8, 10-15, 17-23, and 26 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656